NEGOTIATED 311 TRANSPORTATION SERVICE AGREEMENT

BY AND BETWEEN

CORNING NATURAL GAS CORPORATION

AND

FORTUNA ENERGY INC.

THIS AGREEMENT,

dated January 11, 2010 between Corning Natural Gas Corporation ("CNGC" and a
"Party" hereto), a New York Corporation, and Fortuna Energy Inc. ("Fortuna" and
a "Party" hereto), a Delaware Corporation, sets forth the agreement of the
Parties with respect to the transportation of natural gas in order to provide
311 transportation service for Fortuna's deliveries across the CNGC system for
redelivery into the Interstate Transmission System(s).



WHEREAS,

the Parties desire to enter into a transportation agreement. In order to
accomplish this goal, the Parties contemplate that Fortuna will deliver natural
gas to be transported hereunder and that CNGC will provide transportation
service for such natural gas supplies from the Receipt Point to the Delivery
Point (as said terms hereafter are defined); and



WHEREAS,

Fortuna or its agent/supplier has made or will have made arrangements for
transportation of said supply of natural gas to said facilities of CNGC:



NOW, THEREFORE,

in consideration of the mutual promises made herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:



        DEFINITIONS
    
        The following capitalized terms are used in this Agreement as defined
        below.
    
        "Access Agreement" refers to a contract between CNGC and Fortuna dated
        April 1, 2006, that specifies the obligation of both parties with
        respect to Fortuna having access to the CNGC transmission and
        distribution system.
    
        "Commencement Date" shall mean the date that CNGC notifies Fortuna that
        CNGC stands ready to transport gas from the Receipt Point to the
        Delivery Point(s) pursuant to this Agreement.
    
        "Compressor Station" shall mean the compressor station that Fortuna will
        construct for CNGC on CNGC's property at the location specified on the
        attached facilities map, which station is also referred to as the
        Maxwell Compressor Station.
    
        "Delivery Point(s)" shall mean the interconnection of CNGC's pipelines
        and the Dominion Transmission System (or other systems that qualify
        under the 311 Transportation Agreement) downstream of the Maxwell
        Compressor Station.
    
        "Gas" shall mean natural gas that is received by CNGC at the Receipt
        Points and delivered by CNGC to the Delivery Point(s) for Fortuna.
    
        "Incremental Revenue" refers to a combination of 1) monthly revenue
        received in the Root Agreement over and above volumetric revenue
        generated by the first * mmbtu/day and 2) monthly revenue received in
        this 311 Transportation Agreement.
    
        "Interruption" shall mean the total or partial cessation for
        Transportation Service, whether due to capacity constraints, force
        majeure or any other cause whatsoever.
    
        "Interstate Transmission System" shall mean the Dominion Transmission
        Inc. (DTI) or any other piping network that CNGC would connect to
        requiring it to utilize its FERC approved article 311 Certificate.
    
        "Maximum Daily Transportation Quantity" or "MDTQ" shall mean the maximum
        daily quantity of Gas which CNGC agrees to transport from the Receipt
        Point. The MDTQ shall be [*] MMBtu per day. This volume shall be subject
        to annual review and may be revised in the form of a contract addendum.
        The MDTQ shall be a higher volume if it is determined by both parties
        that incremental volume can be transported from the Receipt Point to the
        Delivery Point through the existing or pipeline infrastructure and the
        interconnection points on the Interstate Transmission Systems,
    
        "Receipt Point" shall mean the interconnection of CNGC's Root pipeline
        and CNGC's Line 4.
    
        "Root Agreement" refers to a particular previously executed agreement
        between CNGC and Fortuna that specifies the construction, operational,
        financial and transport obligations of each party associated with the
        creation and operation of the so-called "Root Well Interconnect." This
        agreement was executed November 1, 2008.
    
        "Tap Agreement(s)" refers to one or more contracts between CNGC and
        Fortuna that is specific to an interconnect point within the Gas
        transportation system. A Tap Agreement articulates the construction and
        operational responsibilities of each interconnecting party.
    
        "Transportation Quantity" refers to the quantity of Gas that may be
        delivered each day during the term of this Agreement to CNGC which CNGC
        agrees to transport and deliver.
    
        "Transportation Service" shall mean transportation of gas over the CNGC
        system from the receipt point for re-delivery into the Dominion
        Interstate Transmission system or other pipeline systems that qualify
        under the FERC approved article 311 Certificate.
    
        CHARACTER OF SERVICE
     1. On each day that this Agreement is in effect after the Commencement
        Date, Fortuna may make available and deliver to CNGC any quantity of Gas
        up to the MDTQ. CNGC shall, on such day, receive such Gas at the Receipt
        Point and shall transport and deliver the actual volume received at the
        Receipt Point. Transportation Service will be provided from the Receipt
        Point to the Delivery Point(s) at a pressure between 124 and 250psig,
        with the exception that if Fortuna delivers gas at the Receipt Point at
        less than 250psig, CNGC's obligation to redeliver will be reduced to the
        maximum capacity of CNGC' s Root pipeline.
     2. Transportation Service under this Agreement shall be provided by CNGC
        pursuant to the terms hereof. CNGC shall have no obligation to provide
        Transportation Service under this Agreement on terms other than the
        terms as described herein.
     3. CNGC will, within operational constraints, move Fortuna gas to on-system
        sales as designated by Fortuna before gas is transported to the
        Interstate Transmission System(s).
     4. In order to efficiently complete the facilities for the transportation
        of Gas as contemplated by this Agreement, Fortuna will sell and transfer
        to CNGC for a total consideration of * all rights and title to that
        particular 6" diameter pipeline, having an MAOP of 1,440psig, that runs
        from the Fortuna Maxwell interconnect property to the Dominion
        Transmission Ryers Creek interconnect property.

    REGULATORY APPROVALS AND PERMITS

    CNGC will be responsible for securing and will obtain all necessary
    regulatory approvals and permits required for its full performance under
    this Agreement.

    GAS QUALITY
 1. Gas quality considerations shall be governed by the "Tap Agreement" between
    CNGC and Fortuna. CNGC will not be obligated to deliver gas supplies into
    the Interstate Transmission System(s) that do not comply with that company's
    minimum gas quality standards.
 2. CNGC will deliver into the Interstate Transmission System Gas of comparable
    quality to the Gas delivered by Fortuna at the Receipt Point. If the Gas
    delivered into the Interstate Transmission System is contaminated and the
    contamination is deemed to be caused by CNGC or its transportation system,
    CNGC will pay for resulting transmission charges from the Interstate
    Transmission System caused by such incident. If the Gas delivered into the
    CNGC system or the Interstate Transmission System is contaminated and such
    contamination is caused by Fortuna or its system, Fortuna will to pay for
    CNGC and Interstate Transmission System charges caused by such incident.

RESPONSIBILITY FOR GAS DURING TRANSPORTATION SERVICES

Gas shall remain the property of Fortuna, its agent or designee while being
transported and delivered by CNGC. Gas shall be deemed to be in the control and
possession of CNGC after such Gas shall have been received at the Receipt Point
by CNGC and until Gas is delivered to the Delivery Point by CNGC. Fortuna agrees
that CNGC shall not be responsible for Gas when Gas in not in CNGC's control or
possession. CNGC shall be responsible for Gas when the Gas is in CNGC's control
and possession.

RATES FOR TRANSPORTATION SERVICES CNGC will charge to Fortuna a transportation
fee for all Gas it flows from the Receipt Point to the Delivery Point. The
transportation fee shall be calculated and billed at the rate of [*] . As
further inducement, Fortuna will guarantee CNGC a minimum Incremental Revenue
for a period of [*] from the Commencement Date to reserve capacity matching the
Maximum Daily Transportation Quantity from the Root interconnect on line 4 into
the Interstate Transmission System. Accordingly, for the [*] from the
Commencement Date, Fortuna will pay to CNGC a minimum [*] per month regardless
of the amount of Gas transported by CNGC under this Agreement. All deliveries
into Compressor Station will be charged for actual compressor fuel used plus or
minus CNGC's the then applicable pipeline loss factor. (This factor is currently
.5%.) All Bradley Station and CNGC system deliveries will be charged under the
pre-existing Access and Transportation agreements. Other Gas producers may flow
Gas through this infrastructure if Fortuna is not utilizing the MDTQ on a daily
basis. CNGC will not charge a transportation rate for a third party use that is
less than the rate negotiated with Fortuna under this agreement and the Root
Agreement. Any revenues received from any 3rd party will reduce the amount of
Incremental Revenue required to be paid by Fortuna for that particular month.
ADDITIONAL CHARGES DUE CNGC In the event that transportation of Gas under this
Agreement requires CNGC to incur additional costs including so-called overrun
penalties or parking fees, [*] . [*] BILLING AND PAYMENT CNGC shall render a
monthly statement of charges for Transportation Services hereunder. Such charges
shall be due and payable in [*] days. Bills rendered to Fortuna or its agent for
which payment has not been received within [*] days from the date of the bill
shall be considered past due and bear interest at a rate of [*] per month and
any unpaid balance not in dispute from the date of receipt thereof until the
date of payment. COMPRESSOR STATION CONSTRUCTION A requirement of the
transportation of Gas from the Receipt Point to the Delivery Point is an
increase in pressure from the 124 - 250 psig at the Receipt Point to a pressure
of approximately 1100 psig at the Delivery Point. The Compressor Station is
required to accomplish this increase in pressure of the Gas. Fortuna, as a
general contractor, will construct for CNGC the Compressor Station on CNGC's
property at the location specified on the attached facilities map. [*] OPERATION
OF COMPRESSOR STATION It is the intention of the Parties that CNGC will operate
the Compressor Station during the term of this Agreement. During the first six
months of operation of the Compressor Station, Fortuna will provide to CNGC at
no cost technical support and complete training in the proper operation of the
Compressor Station. [*] At its option Fortuna may take over the operation of the
Compressor Station during the term of this Agreement for a monthly fee to be
agreed upon by the Parties. OWNERSHIP OF FACILTIES

To facilitate performance of 311 transportation under this Agreement CNGC will
own and maintain the Compressor Station and the 6" diameter pipeline that runs
from the Fortuna Maxwell interconnect property to the Dominion Transmission
Ryers Creek interconnect property (referred to in Section 2(d) above).

TERM OF THE AGREEMENT

The term of the Agreement shall be Fifteen (15) years from the Commencement
Date. Thereafter, this Agreement will be deemed to run month to month, unless
either Party provides six months notice to terminate this agreement.
Notwithstanding the above, Fortuna in its sole discretion has the right after
ten (10) years from the Commencement Date to terminate this Agreement by
providing to CNGC at that time six (6) months notice in writing. CNGC will be
reimbursed for all costs not recovered resulting from such early termination of
the Agreement

COMMERCIAL MEDIATION

In the event that one or both Parties may claim an event of default or breach of
this Agreement by the other Party, the injured Party is required to provide to
the other Party Notice of the event of default of breach pursuant to Section 20
herein below. Within twenty five (25) days of the receipt of such Notice, both
Parties shall meet to review the circumstances of the claimed event of default
or breach. In the event that the Parties are not able to resolve the issue(s)
giving rise to the claim of default or breach, upon agreement by both Parties,
they may pursue an alternate dispute resolution process through Commercial
Mediation with an independent mediator in lieu of the right to seek relief
through litigation in the Court system.

FORCE MAJEURE

The Parties hereto shall be excused from performing hereunder and shall not be
liable for damages or otherwise if and to the extent they shall be unable to do
so or are prevented from doing so by statute or regulation or by action or
inaction (including the failure of issue necessary permits) of any court or
public authority having or purporting to have jurisdiction over the substance of
this Agreement, provided that such government action has been resisted and/or
attempted to have been prevented in good faith by all reasonable means; or by
reason of storm, flood, fire, earthquake, explosion, civil disturbance, labor
dispute, act of God or the public enemy, restraint by court or regulatory
agency, or any other cause, whether or not similar thereto, beyond the
reasonable control of the affected party; provided however, that the occurrence
of any of the foregoing shall not relieve either Party of the obligation to make
payments, the obligation with respect to which was incurred prior to the onset
of the force majeure event, provided, however, that if Fortuna is unable to have
Gas delivered at the Receipt Point and CNGC is otherwise able to provide service
hereunder, there shall be no reduction in the payments. Fortuna shall be excused
from making payments or performing hereunder to the extent that CNGC is unable
to perform hereunder as a result of a force majeure event. If an occurrence of
force majeure renders either party of this Agreement unable to observe or
perform, in whole or in part, any of its covenants or obligations, then the
party subject to the force majeure occurrence will give the other Party notice
and full particulars of the occurrence in writing or by telecopies as soon as
reasonably possible but not later than two (2) business days following the date
of the occurrence. Each party shall have the obligation to act in good faith and
use diligent efforts to overcome and remedy the circumstances giving rise to the
force majeure.

INDEMNIFICATION

Each of the Parties will indemnify and hold harmless the other from and against
any and all loss, cost, damage, liability, penalty, claim and expense of every
kind and nature whatsoever (including, without limitation, court cost, expenses
and reasonable attorney's fees) arising out of and in any manner caused by its
gross negligence or intentional misconduct, including acts of its employees,
agents, or subcontractors pursuant to or in connection with this Agreement,
other than any loss, cost, damage, liability, penalty, claim or expense which
arises in part out of the contributory negligence of the other Party (in which
event, the indemnifying Party will indemnify and hold the other Party harmless
only to the extent of the indemnifying Part's contribution to such a loss, cost,
damage, liability, penalty, claim or expense) and other than any amounts paid in
settlement by Party of any claim or litigation effected without the consent or
approval of the other Party (which consent shall not be unreasonably withheld or
delayed). In no event shall either Party hereto be liable to the other Party for
indirect, special or consequential damages (including any damages incurred by
entities or persons that are not Parties) resulting from a failure to perform
hereunder.

TAXES

Any additional taxes, including without limitation, taxes on Transportation of
Gas by CNGC, but excluding CNGC's income and property taxes, (except as relating
to the compressor station) that are incurred by CNGC as a result of this
Agreement shall be the obligation of and paid by Fortuna as and when due, except
to the extent such .taxes exist at the time of execution hereof.

OTHER AGREEMENTS

This Agreement is intended to work in conjunction with the existing Tap
Agreement(s) between CNGC and Fortuna and existing Access Agreement(s) between
CNGC and Fortuna.

MODIFICATIONS

This Agreement may not be modified or amended except in writing signed by or on
behalf of both Parties by their duly authorized officers.

NOTICES

All notices required or permitted under this Agreement to be given in writing
shall be deemed to have been given when delivered personally or deposited in the
mails, by certified mail, addressed to the party to whom notice is being given
at its address set forth below. Either Party may change its address by written
notice similarly given.



If to CNGC:

If to Fortuna:

 

Russ Miller

Tom Cassetta

 

Corning Natural Gas Corporation

Fortuna Energy Inc.

 

330 West William Street

337 Daniel Zenker Drive

 

Corning, NY 13430

Horseheads, NY 14845

 

Phone: 607-936-3755

Phone: (607) 562-4017

 



 

1. CONTINUING JURISDICTION OF GOVERNMENTAL AUTHORITY

This Agreement, and all rights, obligations, and performances of the Parties
hereunder, are subject to all present and future applicable federal, state, and
local laws and to all present and future duty issued and promulgated orders,
regulations, requirements and other duly authorized actions of any governmental
authority having jurisdiction over the subject matter hereof, Compliance by CNGC
with any order of NYSDPS or any federal, state, or local government authority
acting under claim of jurisdiction issued before or after the effective date of
this Agreement shall not be deemed to be breach hereof.

    SUCCESSORS; ASSIGNMENT

    Any Party that shall succeed by purchase, merger or consolidation to the
    properties, substantially as an entirety, of CNGC or Fortuna, as the case
    may be, shall be entitled to the rights and shall be subject to the
    obligations of its predecessor in title under this Agreement.

    RIGHT OF FIRST REFUSAL TO PURCHASE ASSETS
    

 1. Effective at the end of the term hereof Fortuna shall have the option to
    purchase and remove the equipment and facilities at the Compressor Station
    owned by CNGC for a price of [*] . Fortuna shall also have the option to
    purchase from CNGC for a price of [*] the 6" diameter pipeline that runs
    from the .Fortuna Maxwell interconnect property to the Dominion Transmission
    Ryers Creek interconnect property (referred to in Section 2(d) above).
 2. Such option(s) shall be exercised by Fortuna providing written notice to its
    desire to exercise such option(s), no later than three (3) months after the
    termination of this agreement at which time Fortuna will make arrangements
    with CNGC at Fortuna's sole cost for removal of such equipment. CNGC shall
    execute and deliver any and all documents required to effect the transfer of
    ownership within one (1) month from the date when such notice is received,
    and CNGC shall execute and deliver any and all documents required to effect
    the transfer of ownership; provided however that Fortuna shall pay for any
    external cost (such as registration) required and related to such
    documentation and also pay costs associated with necessary supervision by
    CNGC on the physical removal of such equipment.

GOVERNING LAW and INTERPRETATION

The interpretation and performance of this Agreement shall be in accordance with
and controlled exclusively by the laws of the State of New York, without regard
to rules governing a conflict of laws between two or more States or between the
Country of Canada and the United States.

IN WITNESS WHEREOF,

the Parties have caused this Agreement to be executed by their respective
representative, thereunto duly authorized, as of the day and date first
above-written.



CORNING NATURAL GAS CORPORATION

By: ______________________________

Russell S. Miller

Vice President Gas Supply & Marketing

FORTUNA ENERGY INC.

By: ______________________________

Jeff Bowers, Operations Lead, for

Russell Erlandson

Production Superintendant

 

 

Corning Gathering & Transport Fees for Fortuna Energy Inc.

[*]

MAXWELL COMPRESSOR SITE

South of County Route 120 & Thurber Road, Town of Caton

[image11.gif]